DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01-11-2022 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05-20-2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 9 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. It is not clear how claim 12 is further limit the subject matter of the claim (i.e. claim 7) upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 7-9 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HO (2015/0059063).
Regarding claim 7, HO discloses an impact mitigation pad (figs 6 and 8) comprising: 
a base material layer (fig 8, member 20C and 10), the base material layer having a first surface and a second surface, a recess (member 13, para 0060) disposed onto a first surface extending towards the second surface; and 
an impact mitigation structure, the impact mitigation structure comprising a plurality of spaced apart elongated walls (fig 7, member 24), the plurality of spaced apart walls disposed within the recess (fig 6), the recess having a recess height, each of the plurality of elongated walls having an elongated wall height (fig 7, member 25), an 35Atty. Docket No. VICS-024USCLEAN SPECIFICATIONAppl. No. 17/062,121elongated wall width and a undulated pattern, each of the plurality of elongated walls having a cross-sectional shape (fig 7).  
Regarding claim 8, HO discloses the undulated pattern comprises a zig-zag pattern (fig 7), a herringbone pattern (fig 7), or a chevron pattern (fig 7).  
Regarding claim 9, HO discloses each of the plurality of elongated walls having a uniform (fig 7) or non-uniform wall height.  
Regarding claim 11, HO discloses the impact mitigation pad further comprises a first material layer (fig 8, member 10) and a second material layer (fig 8, member 20).  
Regarding claim 12, HO discloses the elongated wall height is equal to, less (fig 8) than or greater than the recess height.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over HO (2015/0059063).
Regarding claim 10, HO teaches all limitations of claim 7 except each of the plurality of elongated walls having an aspect ratio between 3:1 to 1,000:1. However, as seen in fig 7 of HO the wall seems to have an aspect ratio which could be fall between 3:1 to 1,000:1. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify aspect ratio of HO wall as suggested in order to be cumulatively collapsible under external impact force (HO, para 0059). Thus, applicant does not provide any criticality or unexpected results why the wall must be that specific aspect ratio, and the court held that the particular placement of a structure was held to be an obvious matter of design choice. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device." Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984).

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over HO (2015/0059063) in view of Stone et al. (2017/0303622).
Regarding claim 1, HO teaches an impact mitigation structure (figs 6-9, member 20) comprising: 
a plurality of spaced apart elongated walls, each of the plurality of elongated walls having a wall height and a undulated pattern (fig 7, member 24, para 0057), each of the plurality of elongated walls having a cross-sectional shape, the cross-sectional shape including a first lower portion and a second upper portion, the first lower portion (fig 7, member 29) comprising a base having a cross-sectional base width and a base height, the second upper portion (fig 7, member 25) comprising an upwardly extending longitudinal member, the upwardly extending longitudinal member extending generally perpendicular from the base and having a cross-sectional longitudinal member width and a longitudinal member height, the base width is greater than the longitudinal width and the base height is less than the longitudinal member height (fig 7, the ratio between members 24-25).
HO does not teach at least one support member, the at least one support member extending perpendicular from at least a portion of a length of the plurality of spaced apart elongated walls.
Stone teaches a structure having one support member (fig 30A, member 3040) extending perpendicular from at least a portion of a length of the plurality of spaced apart elongated walls.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of HO by adding a support member of Stone in order to provide a greater axial impact respond (Stone, para 0154).
Regarding claim 2, the modified structure HO-Stone discloses the undulated pattern comprises a zig-zag pattern (HO, fig 7), a herringbone pattern (HO, fig 7), or a chevron pattern (HO, fig 7).  
Regarding claim 3, the modified structure HO-Stone discloses the impact mitigation structure further comprises a border (HO, fig 8, member 20C), the border having a border height, the border surrounding the perimeter of the plurality of spaced part elongated walls, the border height is at least a portion of the elongated wall height.  
Regarding claim 4, the modified structure HO-Stone discloses each of the plurality of elongated walls having a uniform (HO, fig 7) or non-uniform wall height.  
Regarding claim 5, the modified structure HO-Stone teaches all limitations of claim 1 except each of the plurality of elongated walls having an aspect ratio between 3:1 to 1,000:1. However, as seen in fig 7 of HO the wall seems to have an aspect ratio which could be fall between 3:1 to 1,000:1. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify aspect ratio of HO wall as suggested in order to be cumulatively collapsible under external impact force (HO, para 0059). Thus, applicant does not provide any criticality or unexpected results why the wall must be that specific aspect ratio, and the court held that the particular placement of a structure was held to be an obvious matter of design choice. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device." Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984).
Regarding claim 6, the modified structure HO-Stone teaches all limitations of claim 1 and HO further teaches each of the plurality of elongated walls buckles after an impact, the buckling being a sudden lateral deflection of a portion of the plurality of elongated walls (since member 20 is make of foam, para 0053, therefore it must be functioned as claimed). In addition, fig 7 of HO shows that the wall seems to have an aspect ratio which could be fall between 3:1 to 1,000:1. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify aspect ratio of HO wall as suggested in order to be cumulatively collapsible under external impact force (HO, para 0059). Thus, applicant does not provide any criticality or unexpected results why the wall must be that specific aspect ratio, and the court held that the particular placement of a structure was held to be an obvious matter of design choice. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device." Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984).
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/           Examiner, Art Unit 3732